Citation Nr: 1410554	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-01 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a heart condition. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for folliculitis. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bronchial asthma.

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a lumbar spine disorder. 

5.  Entitlement to service connection for diabetes mellitus. 

6.  Entitlement to service connection for sleep apnea. 

7.  Entitlement to service connection for a heart condition.
8.  Entitlement to service connection for a skin condition. 

9.  Entitlement to service connection for bronchial asthma. 

10.  Entitlement to service connection for a lumbar spine disorder. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1991 to July 1991, and he additional service in the Army National Guard. 

These matters come before the Board of Veteran's Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs, Regional Office located in San Juan, Puerto Rico (RO), which continued and confirmed the previously denied claims for entitlement to service connection for a heart condition, folliculitis, bronchial asthma, and lumbar muscle spasm, and denied the claims for entitlement to service connection for sleep apnea and diabetes mellitus. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issues of entitlement to service connection for sleep apnea, heart condition, skin condition, bronchial asthma, and lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a March 1997 decision, the Board denied the Veteran's claim for entitlement to service connection for a heart disorder because the evidence of record failed to demonstrate a current diagnosed disorder that was incurred in or aggravated by service.  The Veteran he did not appeal this decision.

2.  The additional evidence associated with the claims folder subsequent to the March 1997 Board decision relates to an unestablished fact (a current diagnosed heart condition) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  In an August 2008 rating decision, the RO reopened but continued and confirmed the denial of the Veteran's claim for entitlement to service connection for folliculitis because the evidence of record failed to demonstrate the skin disorder was incurred or related to his period of service.  The Veteran was notified of this decision later that month, but he did not appeal this decision.

4.  The additional evidence associated with the claims folder subsequent to the RO's August 2008 rating decision relates to an unestablished fact (a favorable medical nexus to service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

5.  In an August 2008 rating decision, the RO reopened but continued and confirmed the denial of the Veteran's claim for entitlement to service connection for bronchial asthma because the evidence of record failed to demonstrate that the Veteran's pre-existing bronchial asthma was aggravated by his period of service.  The Veteran was notified of this decision later that month, but he did not appeal this decision.

6.  The additional evidence associated with the claims folder subsequent to the RO's August 2008 rating decision relates to an unestablished fact (a favorable medical nexus between the Veteran's bronchial asthma and his period of service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

7.  In an August 2008 rating decision, the RO denied the Veteran's claim for entitlement to service connection for lumbar muscle spasm because the evidence of record failed to demonstrate that the lumbar spine disorder was incurred or related to his period of service.  The Veteran was notified of this decision later that month, but he did not appeal this decision.

8.  The additional evidence associated with the claims folder subsequent to the RO's August 2008 rating decision relates to an unestablished fact (a favorable medical nexus between the Veteran's current lumbar spine disorder and his period of service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

9.  The Veteran's diagnosed diabetes mellitus first manifested more than a decade after this separation from service active service, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service. 


CONCLUSIONS OF LAW
      
1.  The March 1997 Board decision which denied the Veteran's service connection claim a heart disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013). 

2.  Since the March 1997 Board decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The August 2008 RO rating decision which denied the Veteran's service connection claim for folliculitis is final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 20.1103 (2013).


4.  Since the August 2008 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for folliculitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The August 2008 RO rating decision which denied the Veteran's service connection claim for bronchial asthma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

6.  Since the August 2008 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for bronchial asthma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

7.  The August 2008 RO rating decision which denied the Veteran's service connection claim for lumbar muscle spasms is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

8.  Since the August 2008 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a lumbar muscle spasms.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

9.  The criteria for service connection for diabetes mellitus have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119
(2004).

It is noted that specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, given the Board's favorable dispositions of Veteran's requests to reopen his previously denied claims for heart disorder, folliculitis, bronchial asthma and lumbar muscle spasms, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to that issue have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim.  

As to the service connection claim, the RO provided the Veteran with adequate notice under the VCAA and Dingess specific to his claim in a letter dated in September 2009 prior to the RO's adjudicaton of the claim in the first instances.  The Veteran filed timely appeal as to the RO's determination in March 2010.  Any timing deficiency due to VCAA notice that was provided after the initial adjudication of the claims is remedied by re-adjudication of the claims, in the April 2013 statements of the cases.   See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, any timing deficiency has been remedied.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service connection and initial increased rating claim.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA treatment records, and identified private treatment records as well as his lay statements of observation and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate his claims. 

The Board acknowledges that VA has not afforded the Veteran with VA examination relating to his service connection claim for diabetes mellitus.  However, the Board finds that such examinations are not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  
Although there is a current diagnosis of diabetes mellitus, post-service treatment records show that the Veteran was not first diagnosed or treated for diabetes mellitus until more than a decade after his discharge.  Additionally, there is no competent evidence that indicates that there "may" be a relation between the Veteran's current diagnosed disorder and his service.  While the Veteran believes his current diagnosed disorder is related to service, he is not competent to testify to such matter because this question requires specialized knowledge, training, or experience due to the complexity of the internal body systems.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Moreover, the Veteran has not asserted that he has had continuity of diabetes mellitus since his period of service.  Simply stated, referral of the claims for examination or obtainment of medical opinions on the matters of service connection under the circumstances here presented would be an unnecessary act.  38 U.S.C.A. § 5103A(a)(2); see also McLendon, 20 Vet. App. 79. 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2013).  He has declined the opportunity to retain the services of a representative, as well as declined an opportunity to testify at a personal hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

Petitions to Reopen Previously Denied Claims

The Veteran seeks entitlement to service connection for a heart disorder, folliculitis, bronchial asthma and lumbar muscle spasms.  Implicit in these claims are the contention that new and material evidence which is sufficient to reopen previously disallowed claims of service connection have been received.

In general, VA rating decisions or Board decisions that are not timely appealed are final.  38 U.S.C.A. §§ 7104(b); 7105; 38 C.F.R. § 20.1100; 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).

Here, the Veteran originally filed his claims for service connection for a heart condition, folliculitis and bronchial asthma in February 1992, and the RO originally denied his claims in a November 1993 rating decision, which was affirmed by the Board's March 1997 decision.  The 1993 rating decision was subsumed by the Board's final appellate decision.  38 C.F.R. § 20.1104.  That Board decision shows that the Veteran's claims were denied based on the failure to establish well-ground claims.  In particular, the evidence failed to demonstrate that the Veteran had a current diagnosed heart disorder, that his folliculitis was incurred in his period of service, and his pre-existing bronchial asthma was aggravated by his period of service.   The Veteran sought to reopen his previously denied claims for service connection for folliculitis and bronchial asthma, but in an August 2008 rating decision, the RO reopened his previously denied claims, but confirmed and continued the denial of the underlying claims based on lack of medical nexus to service.  Also in the August 2008 rating decision, the RO denied the claim for service connection for lumbar muscle spasms based on the lack of evidence establishing that his lumbar muscle spasms were incurred in or caused by his period of service.  The Veteran was notified of the denial of his claims later that month, and he did not appeal within a year of that decision.  The August 2008 rating decision is final.  38 C.F.R. § 20.1103.  

At the time of the March 1997 Board decision, the evidence of record included the Veteran's service treatment records, VA general medical, skin, heart, and respiratory examination reports dated in April 1992, and VA and private treatment records.  At the time of the August 2008 rating decision, the record also included the report of a June 2008 VA Gulf War examination as well as subsequent private treatment records, including an April 2010 private medical statement. 

The additional evidence received since the March 1997 Board decision includes VA diagnostic findings of abnormal thoracic aorta in a June 2008 chest x-ray, a diagnosis of hypertension, as well as the Veteran's complaints of atypical chest pain.  Also, since the August 2008 rating decision includes the April 2010 private medical statement from Dr. N.A.O., which noted that the Veteran had a current diagnosed bronchial asthma, skin condition and back condition that were more probable than not secondary to his duties while in service.   These additional records show that the Veteran has new diagnoses involving his heart and cardiovascular system that were not previously of record at the time of the March 1997 Board decision.  In addition, there is now medical evidence of possible nexus between the Veteran's period of service and his current diagnosed skin condition, bronchial asthma, and lumbar spine disorder that was not previously of record at the time of the August 2008 rating decision.  As such, these additional medical records received since the Board's March 1997 decision and the RO's August 2008 relate to unestablished facts and that are necessary to substantiate the claims.  Further, the additional records are neither cumulative nor redundant, and that they raise a reasonable possibility of substantiating the claims.  

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claims.  On that basis, the claims for service connection of a heart condition, folliculitis, bronchial asthma and lumbar muscle spasms are reopened.  38 C.F.R. § 3.156.

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's claims, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The issues of entitlement to service connection for a heart condition, folliculitis, bronchial asthma, and lumbar spine disability are addressed in the Remand below.  

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Inasmuch as the record indicates that the Veteran served in served in Southwest Asia from February 1991 to July 1991; he is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.  38 C.F.R. § 3.317(b).  Service connection may be established for a chronic disability resulting from an  undiagnosed illness which became manifests during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  Here, the competent evidence of record does not demonstrate that presumptive service connection is warranted for a qualifying chronic disability under 38 C.F.R. § 3.317.  The Veteran's diabetes mellitus is not eligible to be considered as a qualifying chronic disability under 38 C.F.R. § 3.317, as his symptomatology have been attributed to known condition.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for diabetes mellitus.  He asserts that his current diagnosed diabetes mellitus is related to his period of service. 

With respect to element (1), the medical evidence of record demonstrates that the Veteran has a current diagnosis of diabetes mellitus.  See the report of a June 2008 Gulf War examination as well as VA and private treatment records.  Element (1), current disability, is satisfied. 
The Board will now turn to whether the evidence of record supports element (2), in-service disease or injury.  The service treatment records do not show any indication of diabetes mellitus.  The report of a March 1991 examination prior to separation shows that the Veteran's endocrine system was evaluated as normal and that urinalysis was negative for sugar and albumin.  On the associated report of medical history the Veteran did not mark any symptoms indicative of diabetes mellitus.  

The report of an April 1992 VA general medical examination report shows that Veteran's endocrine system received a normal evaluation.  Post-service private treatment records show that the Veteran's laboratory test results dated from 2003 to July 2005 were normal for albumin and fasting blood sugar levels, but subsequent laboratory test results in November 2005 and March 2006 show that his fasting blood sugar levels were high.  The Veteran's private treatment records show he was first diagnosed with diabetes mellitus in July 2007.

There was no indication of any endocrine problems during the Veteran's period of service, and there is no medical evidence showing that the Veteran's diabetes mellitus existed during service.  See 38 C.F.R. § 3.303.  Moreover, the subsequent medical evidence does not show that the Veteran had diabetes mellitus until well beyond the first year after his separation from service.  Without medical evidence that shows the Veteran had manifested of diabetes mellitus, prior to 2005, there is no basis to show service connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.   Element (2), an in-service injury or disease, has not been satisfied. 

For purposes of completeness, the Board will also discuss element (3), nexus or relationship.  Here, there is no favorable medical nexus opinion of record that supports medical links between the current diagnosed diabetes mellitus and the Veteran's period of service.  Moreover, an examination to obtain such medical nexus opinion is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2).  There is no objective medical evidence indicative of diabetes mellitus in service or at separation, no evidence of continuity of treatment since service, no evidence of treatment for diabetes mellitus until more than a decade after service, and no medical evidence linking the currently diagnosed disorder directly to service.  A VA examination is not called for in this matter.  See McClendon, 20 Vet. App. 79.  

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013);see also Savage, 10 Vet. App. at 495-97.  However, the Veteran has not asserted at any point during the appeal period that he has experienced symptoms of diabetes mellitus continuously since his period of service.  

Rather, he simply asserted that his diabetes mellitus is related to service.  Notably, diabetes mellitus is a disorder that is demonstrated through the results of blood pressure testing that would not be capable of lay observation.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, element (2), in-service disease or injury, and element (3), a nexus or relationship between the current diagnosed disorder and injury in service, have not been satisfied, and the Veteran's service-connection claim fails on these bases.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.


ORDER

New and material evidence has been received, and the claim for entitlement to service connection for a heart condition is reopened. 

New and material evidence has been received, and the claim for entitlement to service connection for folliculitis is reopened. 

New and material evidence has been received, and the claim for entitlement to service connection for bronchial asthma is reopened. 

New and material evidence has been received, and the claim for entitlement to service connection for lumbar muscle spasms is reopened. 

Entitlement to service connection for diabetes mellitus is denied. 


REMAND

The Veteran seeks entitlement to service connection for a heart disorder, skin disorder, bronchial asthma, lumbar spine disorder, and sleep apnea.  Based on a review of the evidence, the Board finds that additional development is needed prior to adjudication of these claims. 

VA examinations are needed to determine whether the Veteran's claimed heart disorder, skin disorder, lumbar spine disorder, and sleep apnea are related to his period of service.  The Veteran's service treatment records confirm that he served in Southwest Asia from February 1991 to July 1991.  The Veteran reports that during his deployment he was exposed to environmental hazards, such as sand storms, and his regular duties of carrying heavy equipment and jumping down from trucks injured his lumbar spine.  His service treatment records show he complained of chest pain in February 1991, but EKG results were normal.  He continued to complain of intermittent chest pain within a year of his separation from service and since then, but there is no evidence of a diagnosed heart problem until more than a decade later.  

The Veteran's March 1991 medical history report also shows that the Veteran complained of recurrent back problems.  Also, less than two months after his return from Southwest Asia, the Veteran complained of a skin rash on his back, which he attributed to environmental exposure.  The Veteran has complained of recurrent skin problems and back problems since his period of service.  Finally, the record contains an April 2010 private medical statement that links the Veteran's sleep apnea, bronchial asthma, skin condition and his lumbar spine disorder to his period of service, but this medical conclusion appears to be solely based on the Veteran's reported history and does not consider the medical evidence contained in the claims folder. 

Given the above evidence, the Board concludes that appropriate VA examinations are warranted to determine whether the Veteran's claimed heart disorder, skin disorder, bronchial asthma, lumbar spine disorder, and sleep apnea are related to his period of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Any outstanding VA and private treatment records must be identified and obtained.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be sent a letter requesting him to identify any relevant outstanding medical records. Authorized release forms should be provided. 

2. Outstanding VA treatment records from VA facilities identified by the Veteran or the record should also be obtained.

3. After the above development has been completed, schedule the Veteran for the appropriate VA examination(s) for determining the nature and etiology of the Veteran's claimed heart disorder, skin disorder, bronchial asthma, lumbar spine disorder, and sleep apnea.  The Veteran's claims folder and a copy of this REMAND should be provided to the examiner(s) for review prior to completion of the examination(s).  Moreover, a notation to the effect that this record review took place must be included in the examination report.  All indicated studies, tests, and evaluations should be performed.  All pertinent symptomatology and findings should be reported in detail. 

In the examination report, the VA examiner(s) should provide answers to the following: 

(a)  Specifically identified the nature of the Veteran's claimed heart, skin, lumbar spine, sleep apnea disorders, and respiratory disorders.  

(b)  For any diagnosed heart, skin, lumbar spine, and sleep apnea disorders, the VA examiner(s) should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed disorder had an onset during the Veteran's period of service, or is otherwise related to any aspect of his military service.  


In doing so, the VA examiner should consider all pertinent evidence of record as well as the Veteran's reported history of symptomatology.

(c) For diagnosed bronchial asthma, the VA examiner should provide an opinion on whether the medical evidence suggests that the Veteran's bronchial asthma underwent an increase in the underlying pathology during service, i.e., was aggravated during service?  If there was an increase in severity of the bronchial asthma during his period of service, was that increase clearly and unmistakably due to the natural progress of the disease, or was it likely above and beyond the natural progression?  

In doing so, the examiner should comment on the medical evidence as well as the Veteran's reported history of exposure to environment hazards in 1991 and increased asthmatic episodes following his return from deployment in Southwest Asia. 

"Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

In answering the above questions, the examiner should be aware that the regulation defines "clear and unmistakable evidence" as obvious or manifest evidence. 38 C.F.R. § 3.304(b). 

Any medical opinions must be expressed in terms of scientific certainty.  If the examiner cannot provide an opinion without resort to speculation, he or she must so state and further identify any outstanding evidence that would facilitate a non-speculative opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


